 Case 19-71492     Doc 92    Filed 09/29/20 Entered 09/29/20 12:15:54   Desc Main
                              Document     Page 1 of 20




 SIGNED THIS: September 29, 2020



                             _______________________________
                             Mary P. Gorman
                             United States Bankruptcy Judge
 ___________________________________________________________




                     UNITED STATES BANKRUPTCY COURT

                         CENTRAL DISTRICT OF ILLINOIS

In Re                                  )
                                       )     Case No.    19-71492
KEVIN R. GAFFNEY,                      )
                                       )     Chapter 7
                   Debtor.             )


                                  OPINION

        Before the Court is creditor S.P. Richards Company’s Motion to Allow the

Tardily Filed Proof of Claim to be Treated as Timely, Pursuant to 11 U.S.C.A.

§726(a)(2)(C) or, Alternatively, Motion to Extend Time to File Proof of Claim,

Pursuant to FRBP Rule 3002(c)(6)(A). For the reasons set forth herein, the

Motion will be denied.
    Case 19-71492         Doc 92       Filed 09/29/20 Entered 09/29/20 12:15:54                      Desc Main
                                        Document     Page 2 of 20



                          I. Factual and Procedural Background

         Kevin R. Gaffney (“Debtor”) filed his voluntary Chapter 7 petition on

October 11, 2019. On his Schedule A/B: Property, the Debtor disclosed a 25%

ownership interest in Midwest Office Supply, Inc. (“Midwest”).1 The Debtor

scheduled ownership of an Ameriprise Financial account in the approximate

amount of $136,000 and a Janus Henderson account valued at $41,500. He

also disclosed ownership of a home and a vehicle in which there appeared to be

equity.2 On his Schedule E/F: Creditors Who Have Unsecured Claims, the

Debtor identified S.P. Richards Company (“SPR”) as being owed $2,266,831

based on his personal guaranty of a debt owed by Midwest to SPR. He

scheduled a total of $4.2 million in unsecured debt.3

         Included with the Debtor’s filing was the list of creditors’ names and

addresses required by Bankruptcy Rule 1007(a), commonly referred to as the

mailing matrix. On the mailing matrix, the Debtor listed SPR’s address as

“Weinberg Wheeler Hudgins Gunn & Dial, 3344 Peachtree Road, NE, Suite

2400, Atlanta, GA 30326.”

         The same day that the Debtor’s petition was filed, the Clerk’s office

issued a Notice of Chapter 7 Bankruptcy Case—No Proof of Claim Deadline



1
  Midwest filed its voluntary petition for relief under Chapter 7 on January 15, 2019, and was assigned case no. 19-
70037. Midwest listed S.P. Richards Company as a creditor and identified PO Box 102458, Atlanta, GA 30368, as
the company’s mailing address. On February 5, 2019, the Chapter 7 case trustee docketed a request for a claims bar
date to be set, and the Court set May 26, 2019, as the last day to file proofs of claims for nongovernmental entities.
S.P. Richards Company filed a proof of claim in the Midwest case for an unsecured debt in the amount of
$2,266,831.08 on May 21, 2019.
2
  The Trustee has liquidated the two accounts, receiving a total of $185,862.71. The Debtor has compromised with
the Trustee regarding the equity in his home and vehicle for $49,500.
3
  Only one creditor other than SPR has filed a claim. Williamsville Sate Bank & Trust timely filed a claim for
$323,510.10


                                                         -2-
     Case 19-71492          Doc 92      Filed 09/29/20 Entered 09/29/20 12:15:54                    Desc Main
                                         Document     Page 3 of 20



(“Notice of Case Filing”). The Notice of Case Filing included dates set for the

meeting of creditors and the deadline for objecting to discharge or challenging

the dischargeability of particular debts.4 As for proofs of claim, the Notice of

Case Filing included standard language directing creditors not to file proofs of

claim unless and until it became apparent that there would be assets available

to pay claims and advising that, in such case, the Clerk would send a notice of

the deadline for filing claims.

           On November 13, 2019, following the meeting of creditors, the Chapter 7

case trustee (“Trustee”) docketed a request that a deadline to file proofs of

claim be set. The Court entered an order setting a deadline of February 13,

2020, for all nongovernmental creditors to file proofs of claim. The Clerk mailed

notice of the deadline to all creditors on the mailing matrix.

           On April 17, 2020, more than two months after the deadline had passed,

SPR filed a proof of claim in the unsecured amount of $2,266,831.08. On April,

28, 2020, SPR filed its Motion to Allow the Tardily Filed Proof of Claim to be

Treated as Timely, Pursuant to 11 U.S.C.A. §726(a)(2)(C) or, Alternatively,

Motion to Extend Time to File Proof of Claim, Pursuant to FRBP Rule

3002(c)(6)(A) (“Motion to Allow Claim”).

           According to the Motion to Allow Claim, SPR is a wholesale supplier of

office supplies and business products and provided such supplies and

products to Midwest. The Debtor was a guarantor of Midwest’s debt to SPR.

The law firm of Weinberg Wheeler Hudgins Gunn & Dial (“WWHG&D”) has six


4
    An amended notice was issued on October 15, 2019, changing the date of the creditors meeting.


                                                         -3-
    Case 19-71492          Doc 92        Filed 09/29/20 Entered 09/29/20 12:15:54                         Desc Main
                                          Document     Page 4 of 20



offices in five states and hundreds, perhaps thousands, of clients. Attorney

Henry C. DeBardeleben, of WWHG&D’s Atlanta office, had handled general

business litigation for SPR but was not a bankruptcy attorney. Attorney

Matthew Kramer, of the firm’s Miami office, is the only WWHG&D attorney who

handles bankruptcy matters and, in fact, was the attorney that had filed SPR’s

claim in Midwest’s case. No other attorney at WWHG&D had previously

represented SPR, and no attorney entered an appearance in this case for SPR

until the Motion to Allow Claim was filed.

         In an affidavit attached to the Motion to Allow Claims, Attorney

DeBardeleben says that he received the Notice of Case Filing in late October.

Because it was not addressed to any particular attorney at WWHG&D, the

Notice of Case Filing was not immediately routed to him. He says that, after

receiving the Notice of Case Filing, he “discussed the Notice with SPR” and also

forwarded a copy of the Notice of Case Filing to attorneys at Rasmussen,

Dickey, and Moore who were representing SPR in a state court collection action

against the Debtor.5 Attorney DeBardeleben says that he did not realize at the

time that SPR had not also received the Notice of Case Filing directly. The

Notice of Case Filing stated that no deadline for the filing of claims had been

set as it appeared there were no assets for distribution to creditors.

5
  The state court case is SPR v. DeMarco, et al., #2019-L-00024, filed in the Circuit Court of Sangamon County,
Illinois. The case was filed on October 11, 2019, the same day as the Debtor filed this case. The dockets show that
the bankruptcy was filed at 10:07 a.m. and the state court matter was filed at 12:20 p.m. Accordingly, although the
Debtor is a named defendant, he could not have known about the unfiled state court case when he filed this case; he
did not list the state court case on his statement of financial affairs and did not list the attorneys who filed the case in
his schedules or on his mailing matrix. The state court docket does not indicate that the Debtor was ever served with
summons in the case but does show an alias summons was recently issued to the Debtor. The Debtor has never filed
any notice in the state court case to alert the state court to his bankruptcy filing. Attorney DeBardeleben is shown as
co-counsel on the state court complaint.


                                                            -4-
 Case 19-71492    Doc 92    Filed 09/29/20 Entered 09/29/20 12:15:54    Desc Main
                             Document     Page 5 of 20



      According to Attorney DeBardeleben, Attorney Kramer checked the

docket in this case on April 4, 2020. At that time, he discovered that a

February 2020 deadline for filing claims had been set in November 2019 and

that the deadline had passed. Attorney DeBardeleben says that neither he nor

Attorney Kramer received the order setting the claims deadline, but, after

learning of its existence, he was able to determine that the document had been

received at his firm’s Atlanta office. After learning of the deadline, the claim for

SPR and the Motion to Allow Claim were filed.

      At a hearing on the Motion to Allow Claim, the Trustee said that his

initial reaction to SPR’s Motion to Allow Claim was to not object; he believed

that SPR had not received proper notice of the deadline. After further review,

however, he said that he believed that the Motion to Allow Claim should be

denied and asked for time to respond in writing. The hearing was continued,

and both the Trustee and the Debtor subsequently filed written responses.

      The Trustee filed a short response suggesting that only three facts were

critical to the Court’s decision. First, he noted that Attorney DeBardeleben

actually received the Notice of Case Filing and provided a copy thereof to the

attorneys who had subsequently filed the state court collection action. Second,

Attorney DeBardeleben has admitted that he spoke with SPR directly about the

Notice of Case Filing. Third, the Notice of Case Filing was received by Attorney

DeBardeleben before the order was entered setting the deadline to file claims

and more than three months before that deadline had run. The Trustee cited

case law suggesting that, at a minimum, based on the admitted facts, SPR had



                                        -5-
 Case 19-71492    Doc 92   Filed 09/29/20 Entered 09/29/20 12:15:54   Desc Main
                            Document     Page 6 of 20



actual notice of the case filing and therefore had a duty to check the docket

and learn of the deadline to file claims. He argued that the Motion to Allow

Claim should be denied.

      The Debtor’s response to the Motion to Allow Claim asserts that

WWHG&D had been retained to represent SPR prior to the bankruptcy and,

specifically, that the firm had been hired to collect the debt owed by the Debtor

to SPR. In support of that assertion, the Debtor relies solely on a collection

letter sent to Midwest and its guarantors, including the Debtor, by Attorney

DeBardeleben in December 2018. The Debtor argues that sending the Notice of

Case Filing to WWHG&D was not only sufficient to impute notice to SPR but

was the “one, most effective, best possible” way to serve SPR. Alternatively, the

Debtor asserts that SPR received actual notice after Attorney DeBardeleben

received the Notice of Case Filing and admittedly discussed it with SPR. The

Debtor also cites case law for his position.

      At a brief telephonic hearing after the responses had been filed and SPR

had replied, the attorneys all agreed that this Court could decide the matter

based on the papers filed and without an evidentiary hearing. The Court raised,

sua sponte, the issue of whether the Debtor had standing to participate in the

matter. The Debtor’s attorney admitted that he did not.

      The issues are fully briefed and, after review, the Court agrees that there

is no need for an evidentiary hearing. The matter is ready for decision.




                                        -6-
 Case 19-71492    Doc 92   Filed 09/29/20 Entered 09/29/20 12:15:54   Desc Main
                            Document     Page 7 of 20



                               II. Jurisdiction

      This Court has jurisdiction over the issues before it pursuant to 28

U.S.C. §1334. All bankruptcy cases and proceedings filed in the Central

District of Illinois have been referred to the bankruptcy judges. CDIL-Bankr. LR

4.1; see 28 U.S.C. §157(a). Matters concerning the administration of the

bankruptcy estate and the allowance or disallowance of claims against the

estate are core proceedings. 28 U.S.C. §157(b)(2)(A), (B). The issues before the

Court arise from the Debtor’s bankruptcy itself and from the provisions of the

Bankruptcy Code and may therefore be constitutionally decided by a

bankruptcy judge. See Stern v. Marshall, 564 U.S. 462, 499 (2011).



                                III. Legal Analysis

                                  A. Standing

      As set forth above, this Court has questioned the Debtor’s standing to

participate in the matter and to object to the Motion to Allow Claim. Although a

debtor clearly has a general interest in his own case and how it is

administered, standing to actually participate in contested matters must be

based on the debtor having “a pecuniary interest in the outcome” of the

particular matter. In re Cult Awareness Network, Inc., 151 F.3d 605, 607 (7th

Cir. 1998). “Debtors, particularly Chapter 7 debtors, rarely have such a

pecuniary interest because no matter how the estate’s assets are disbursed by

the trustee, no assets revert to the debtor.” Id. at 607 (citation omitted). With

respect to litigation involving the allowance of claims, a debtor can establish



                                       -7-
 Case 19-71492     Doc 92   Filed 09/29/20 Entered 09/29/20 12:15:54     Desc Main
                             Document     Page 8 of 20



standing only by showing the likelihood of a surplus after paying all claims. Id.

at 608; see also In re Stinnett, 465 F.3d 309, 315-16 (7th Cir. 2006).

      Here, there is no likelihood of a surplus, and no one argues that a

surplus is a possibility. The Trustee has collected a little over $235,000, but

the one timely-filed claim is in the amount of $323,510.10. Further, even

though the Motion to Allow Claim will be denied, SPR’s tardy claim will have

priority over any distribution to the Debtor. 11 U.S.C. §726(a)(3). The Trustee

would have to collect over $2.6 million dollars—more than ten times what he

has collected to this point—in order to pay his commissions, other costs of

administration, the one timely claim, and SPR’s tardy claim before there would

be a surplus. No one suggests that such a scenario is realistic. Thus, there is

no possibility that this is a surplus case, and, accordingly, the Debtor has no

standing to object to the Motion to Allow Claim. The Debtor admits as much.

      SPR did not raise the standing issue but, rather, responded to the

arguments made by the Debtor. And to a large degree, the issues raised by the

Debtor regarding imputed notice were raised first by SPR in its Motion to Allow

Claim. Thus, both the issues of imputed notice and actual notice will be

addressed. The finding against SPR, however, is based solely on the issue of

actual notice—an issue raised by the Trustee in his objection to the Motion to

Allow Claim. And the key facts relied upon in the decision are only those

admitted by SPR.




                                        -8-
    Case 19-71492          Doc 92       Filed 09/29/20 Entered 09/29/20 12:15:54                        Desc Main
                                         Document     Page 9 of 20



                                              B. Notice to SPR

         A debtor filing bankruptcy has a duty to file with the petition “a list

containing the name and address of each entity included or to be included” on

the schedules. Fed. R. Bankr. P. 1007(a)(1); 11 U.S.C. §521(a)(1)(A). The list is

used by the Clerk to send notices about the bankruptcy to creditors and

parties in interest. In re Smith, 582 F.3d 767, 770 (7th Cir. 2009); Fed. R.

Bankr. P. 2002(a). As SPR points out, a debtor is required to provide correct

names and addresses of all creditors, and nothing in either Rule 1007(a)(1) or

§521(a)(1)(A) explicitly allows a debtor to assume that a creditor can be served

through an attorney who does not have an appearance on file in the case.6

Rather, the purpose of requiring a list that includes complete names and

correct addresses is to afford creditors and parties in interest their basic due

process right to notice. In re Glenwood Medical Group, Ltd., 211 B.R. 282, 285

(Bankr. N.D. Ill. 1997). In listing addresses, a debtor should make every effort

to provide reasonable notice to creditors. Id.; see also In re O’Shaughnessy, 252

B.R. 722, 734-35 (Bankr. N.D. Ill. 2000) (debtor bears the burden of attempting

to ascertain correct addresses for creditors). Notice is reasonable if it is

“calculated, under all the circumstances, to apprise interested parties of the

pendency of the action and afford them an opportunity to present their

objections.” Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314

(1950) (citations omitted).



6
 Obviously, no attorney could appear for a creditor or party in interest until the case is actually filed. Thus, creditors
should be listed at their own addresses and receive notice directly until an attorney formally appears.


                                                           -9-
    Case 19-71492          Doc 92       Filed 09/29/20 Entered 09/29/20 12:15:54                      Desc Main
                                        Document      Page 10 of 20



         The requirement of scheduling all creditors with proper addresses is not

just for the benefit of those creditors. If a debt is not scheduled and the creditor

does not receive actual notice of the bankruptcy in time to file a claim or a

complaint to determine dischargeability, the debt may not be discharged. 11

U.S.C. §523(a)(3); Smith, 582 F.3d at 777 (citations omitted). There is little

benefit to a debtor in failing to exercise diligence in completing the schedules

and required list of names and addresses of all persons entitled to notice. And

with information about creditors’ exact names and correct addresses frequently

being easily available through internet searches, it is hard to understand why a

debtor would file a case, particularly an asset case, without listing all creditors

at their proper addresses.7

         In considering whether the listing of SPR’s address as that of WWHG&D

provided the required notice to SPR, the issues of both imputed notice and

actual notice must be reviewed. Importantly, SPR bears the burden of proof on

these issues. In re Harrell, 325 B.R. 643, 648 (Bankr. M.D. Fla. 2005).



                               1. SPR Did Not Receive Imputed Notice.

         When a corporate creditor has conducted business with a debtor, mailing

bankruptcy notices to the address from which such business has been

7
  In a no-asset case, if no deadline to file a claim is set and no distribution is made, an unscheduled debt will not be
excepted from discharge on the basis of lack of notice alone. Karras v. Hansen (In re Karras), 165 B.R. 636, 638
(N.D. Ill. 1994); In re Mendiola, 99 B.R. 864, 867 (Bankr. N.D. Ill. 1989). But if assets are administered in a case
and a creditor does not receive notice in time to file a claim before distribution occurs, the debt is excepted from
discharge. 11 U.S.C. §§523(a)(3), 726(a)(2)(C)(ii). A literal reading of the Code suggests that it is the entire debt,
not just the pro rata portion that the creditor might have been paid if a timely claim had been filed that is excepted
from discharge. Mahakian v. William Maxwell Investments, LLC (In re Mahakian), 529 B.R. 268, 275-77 (B.A.P.
9th Cir. 2015). Debtors knowing that their case will be an asset case, must exercise diligence in providing notice to
all potential claimants to avoid having debts excepted from discharge due to lack of notice.


                                                         -10-
 Case 19-71492    Doc 92   Filed 09/29/20 Entered 09/29/20 12:15:54   Desc Main
                           Document      Page 11 of 20



conducted is reasonable and sufficient to satisfy due process concerns.

Glenwood Medical Group, 211 B.R. at 285. And if a properly addressed notice is

mailed to a creditor, there is a presumption the creditor received the notice. Id.

at 286 (citations omitted). Here, there is no question but that no notice was

sent to SPR at its business address. SPR was not listed at its business address

on the Debtor’s schedules or lists; SPR was only listed at the address of

WWHG&D. No presumption that SPR received notice of this case arises from

the schedules or lists filed by the Debtor.

      Notwithstanding the fact that SPR was not scheduled by the Debtor at its

business address, case law suggests that “[w]hen an attorney is representing a

creditor in order to collect a debt outside of the bankruptcy, notice of the

bankruptcy petition sent to that attorney by the debtor can be imputed to the

creditor.” In re Herman, 737 F.3d 449, 454 (7th Cir. 2013) (citing In re Schicke,

290 B.R. 792, 803 (B.A.P. 10th Cir. 2003); In re Linzer, 264 B.R. 243, 248

(Bankr. E.D.N.Y. 2001)). Notice to a creditor’s attorney meets due process

requirements “so long as there is a nexus between the creditor’s retention of

the attorney and the creditor’s claim against the debtor.” In re San Miguel

Sandoval, 327 B.R. 493, 508 (B.A.P. 1st Cir. 2005).

      Determining whether there is a sufficient nexus between the creditor and

the attorney so that service on the attorney is imputed to the creditor requires

a fact-based analysis on a case-by-case basis. The Schicke court found that a

totality-of-the-circumstances approach was required and referred to the

required nexus as a type of agency. Schicke, 290 B.R. at 804. In finding the



                                       -11-
 Case 19-71492    Doc 92    Filed 09/29/20 Entered 09/29/20 12:15:54   Desc Main
                            Document      Page 12 of 20



existence of such agency, it relied heavily on the fact that the attorney in

question was actively representing the creditor in an action against the debtor

when the bankruptcy was filed. Id. Likewise, the Seventh Circuit in Herman,

referred to “years of litigation” between the creditor and the debtor and found

that the attorney who had represented the creditor throughout all of those

years was representing the creditor “in the ongoing claim” at the time of the

bankruptcy filing. Herman, 737 F.3d at 455. That ongoing representation was

sufficient to provide the required nexus to impute service on the attorney to the

creditor. Id. Courts following Herman have likewise concentrated the analysis

on whether the attorney who was served with the bankruptcy notice was

representing the creditor in current, ongoing litigation at the time. See, e.g.,

Island City Snowmobile & ATV Club, Inc. v. Brown, 2020 WL 2785052, at *5

(W.D. Wis. May 29, 2020).

      Applying the case law to the known facts here compels a finding that

there was an insufficient nexus between SPR and WWHG&D to impute service

on the firm’s Atlanta office to SPR. The only known prepetition contact by SPR

related to collection of the debt owed by the Debtor was a letter from Attorney

DeBardeleben dated December 4, 2018. The letter was addressed to Midwest

and all of its guarantors and constituted a demand for payment. Attorney

DeBardeleben says in the letter that he had been retained by SPR regarding

various agreements entered into between SPR and Midwest and its guarantors.

It does not appear that any further communication was made to the Debtor by




                                       -12-
 Case 19-71492    Doc 92    Filed 09/29/20 Entered 09/29/20 12:15:54     Desc Main
                            Document      Page 13 of 20



Attorney DeBardeleben or WWHG&D during the ten months between the

sending of the collection letter and the Debtor’s bankruptcy filing.

      When this case was filed, there was no pending litigation between SPR

and the Debtor, and it is unlikely that the Debtor could have known if and

when such litigation would be filed or whether, if filed, Attorney DeBardeleben

would appear in the case. Midwest had filed bankruptcy in January 2019, but

the claim filed there came from Attorney Kramer in WWHG&D’s Miami office,

providing no support for general service on the firm’s Atlanta office.

      The relevant cases discuss ongoing and pending litigation as the nexus

for imputing service on a particular attorney to a creditor. When this case was

filed, however, all that the Debtor had was a ten-month-old collection letter

signed by Attorney DeBardeleben. Thus, it would be a stretch to find a

sufficient nexus to cause service of the Notice of Case Filing on Attorney

DeBardeleben to be imputed to SPR. But here, service was not made on

Attorney DeBardeleben. The Notice of Case Filing was sent to the firm generally

because the Debtor listed only the address of the firm as SPR’s address. Any

nexus between SPR and WWHG&D is simply too tenuous to impute service on

the firm to SPR. The Court will not find that SPR had imputed notice of the

Debtor’s bankruptcy filing.



                           2. SPR Received Actual Notice.

      Attorney DeBardeleben has candidly admitted that, notwithstanding the

fact that the Notice of Case Filing was not addressed to him, he received it in



                                        -13-
    Case 19-71492        Doc 92       Filed 09/29/20 Entered 09/29/20 12:15:54                   Desc Main
                                      Document      Page 14 of 20



late October 2019. He further admits that, thereafter, he sent a copy of the

Notice of Case Filing to the attorneys who were then representing SPR in the

state court collection action. Finally, he fully acknowledges that he discussed

the Notice of Case Filing with SPR.8 Although Attorney DeBardeleben does not

say exactly when he discussed the Debtor’s bankruptcy with SPR, he makes no

claim that he did not do so in a timely manner, and the only inference that can

be drawn from his affidavit is that the discussion occurred in October or

November 2019. He says that he never received the notice of the deadline to file

claims, although it was sent to the firm generally. Thus, there is no doubt that

SPR had actual knowledge of the Debtor’s bankruptcy in time to file a claim; it

received notice of the Debtor’s bankruptcy filing by November 2019, and the

claims deadline was February 13, 2020.

        In its Motion to Allow Claim, SPR relies on §727(a)(2)(C), which provides

that a tardily-filed claim may share pro rata with timely claims if the creditor

filing the tardy claim “did not have notice or actual knowledge of the case in

time for timely filing of a proof of claim[.]” 11 U.S.C. §726(a)(2)(C)(i). Thus, the

issue for decision is whether SPR’s admitted actual knowledge of the case bars

its tardy claim or whether its lack of actual knowledge of the claims deadline

provides a basis to allow its claim.

        The majority view is that actual knowledge of a bankruptcy filing satisfies

due process requirements and places a duty on a creditor to inquire about bar

8
 Attorney DeBardeleben does not disclose with whom at SPR he discussed this case. But if a Notice of Case Filing
had been mailed to SPR’s business address, then the receipt by anyone there would have been sufficient notice. The
Court must assume that Attorney DeBardeleben discussed the case with someone authorized to act on the
knowledge or, at least, in a position to pass the knowledge on to someone else who was so authorized.


                                                      -14-
  Case 19-71492           Doc 92      Filed 09/29/20 Entered 09/29/20 12:15:54                     Desc Main
                                      Document      Page 15 of 20



dates and deadlines. In re Marino, 195 B.R. 886, 893 (Bankr. N.D. Ill. 1996)

(citations omitted); see also In re Sunland, Inc., 534 B.R. 793, 798-99 (Bankr.

D.N.M. 2015); In re Glow, 111 B.R. 209, 219 (Bankr. N.D. Ind. 1990). This view

places a heavy burden on creditors, but the “statutory scheme and rules

contemplate actual notice to be sufficient” to place a creditor on inquiry notice.

Marino, 195 B.R. at 893. “A party with actual notice of a bankruptcy case must

act diligently to protect its interest, despite the lack of formal notice.”

O’Shaughnessy, 252 B.R. at 730 (citations omitted).

        Here, SPR does not suggest that it did anything to protect its rights after

receiving actual notice of the Debtor’s bankruptcy filing. SPR apparently made

no inquiry to determine if it was on the mailing matrix and took no action to

correct the address at which it was listed that it now claims was faulty. It did

not retain counsel to enter an appearance and to keep it apprised of how the

case was progressing. It did not question the fact that the only notice received

went to WWHD&G and was apparently received by Attorney DeBardeleben

several weeks after the case was filed, indicating some delay in the process. It

did not work with Attorney DeBardeleben to make sure that, if future notices

addressed to it were received by WWHD&G, the firm’s staff would know where

to promptly route such notices.9 SPR received inquiry notice when it learned

from Attorney DeBardeleben that he had received the Notice of Case Filing.


9
  When SPR’s tardy claim was filed, the address listed for further notices was the Atlanta office of WWHD&G
without direct reference to Attorney DeBardeleben—the same address that SPR says was faulty. The use of the
address does not change the lack of imputed notice because prior to filing the claim, SPR had never indicated to the
Debtor that WWHD&G’s general address could be used for service on it. Further, the Motion to Allow Claim was
filed shortly thereafter by local counsel resulting in electronic notice being received by counsel for all further
matters.


                                                       -15-
 Case 19-71492    Doc 92   Filed 09/29/20 Entered 09/29/20 12:15:54   Desc Main
                           Document      Page 16 of 20



Thereafter, it made no inquiry whatsoever until six months later when Attorney

Kramer checked the docket. That was too little, too late and does not relieve

SPR of its obligation to inquire when it learned of this case.

      In attempting to avoid the consequences compelled by the majority view,

SPR relies heavily on Fogel v. Zell, 221 F.3d 955 (7th Cir. Cir. 2000). In Fogel,

the Seventh Circuit considered the effectiveness of notice by publication in a

Chapter 11 case and contrasted the matter before it with proceedings in

Chapter 7 cases. The Fogel court said that similar issues arising in Chapter 7

cases would be analyzed differently because knowledge of the filing of a

Chapter 7 case would allow a creditor to compute the claims filing deadline

based on applicable provisions of the Code and Rules. Id. at 964. SPR points

out that, although the Seventh Circuit correctly cites the provisions of the Code

and Rules, it overlooks the fact that, as a practical matter, virtually all courts

send the initial notices of Chapter 7 case filings with instructions to creditors

not to file claims and with a representation that, if a claims deadline is later

set, additional notice will be provided. Fed. R. Bankr. P. 2002(e), 3002(c)(5). By

extension, SPR asserts that, if the Seventh Circuit had recognized that the

routine practice is for claims deadlines to be set that cannot be computed just

by knowing the date of a bankruptcy filing, it would have held that notice of

such dates must be actually received by a creditor in order for a claim to be

time-barred.

      SPR’s argument is not persuasive. The Seventh Circuit has held that in

the bankruptcy context “[d]ue process does not always require formal, written



                                       -16-
 Case 19-71492    Doc 92   Filed 09/29/20 Entered 09/29/20 12:15:54   Desc Main
                           Document      Page 17 of 20



notice of court proceedings[.]” Matter of Pence, 905 F.2d 1107, 1109 (7th Cir.

1990). When creditors learn of a bankruptcy filing, they “must follow the

administration of the bankruptcy estate to determine what aspects of the

proceeding they may want to challenge.” Id. Nothing in Fogel can be construed

to suggest that its intent was to overrule Pence or to dissent from the majority

view that actual knowledge of a bankruptcy filing places a creditor on inquiry

notice. To the contrary, even very short actual notice of a filing may place a

burden on a creditor to inquire as to deadlines and to act quickly. Herman, 737

F.3d at 453.

      SPR clings to the statement in Fogel that “[t]he general rule . . . is that

the only knowledge required is knowledge of a critical stage of the proceeding

from which the bar date can be computed . . . , not the bar date itself.” Fogel,

221 F.3d at 964. But, as stated above, the court drew no distinction between

Chapter 7 cases with and without assets; the distinction it drew was between

Chapter 11 and Chapter 7 cases, leaving the inference to be drawn that,

consistent with Pence, knowledge of a Chapter 7 filing could be sufficient for

due process purposes. Moreover, the cases that adhere to the notion that

actual knowledge under §726(a)(2)(C)(i) means knowledge of not only the case

but the bar date as well largely rely on City of New York v. New York, 344 U.S.

293, 397 (1953), which, as several courts have pointed out, involved a case

under the old Bankruptcy Act and rested on now out-of-date statutory rather

than constitutional grounds. See GAC Enters., Inc. v. Medaglia (In re Medaglia),

52 F.3d 451, 456 (2d Cir. 1995); In re Sam, 894 F.2d 778, 781 (5th Cir. 1990).



                                      -17-
 Case 19-71492     Doc 92   Filed 09/29/20 Entered 09/29/20 12:15:54     Desc Main
                            Document      Page 18 of 20



The current Code is clear—actual knowledge of the case is dispositive. SPR had

actual knowledge of the Debtor’s bankruptcy filing in time to inquire, learn of

the claims filing deadline, and file a timely claim. SPR’s tardy claim cannot be

allowed.

      SPR’s final argument is that this Court can and should extend the

deadline for it to file a claim pursuant to Rule 3002(c)(6)(A), which provides for

extensions of time when a debtor has “failed to timely file the list of creditors’

names and addresses required by Rule 1007(a)[.]” Fed. R. Bankr. P.

3002(c)(6)(A). Problematic for SPR with this argument is the fact that the

Debtor did not fail to file the required list but, rather, filed a list that contained

an inaccurate address for SPR. Several recent decisions suggest that the relief

provided by Rule 3002(c)(6)(A) may only be granted when the express

conditions of the Rule are met. See, e.g., In re Somerville, 605 B.R. 700, 706-07

(Bankr. D. Md. 2019); In re Wulff, 598 B.R. 459, 465 (Bankr. E.D. Wis. 2019).

Insufficient notice alone does not compel an extension under the Rule; an

extension may be granted only if the insufficient notice was due to the failure

to file a mailing matrix or the notice went to a foreign address. Wulff, 598 B.R.

at 465.

      SPR cites several cases that have allowed extensions of time based on

faulty rather than totally non-existent mailing matrices. See, e.g., In re

Vanderpool, 606 B.R. 425 (Bankr. D. Colo. 2019); In re Mazik, 592 B.R. 812

(Bankr. E.D. Pa. 2018). This Court finds those cases less persuasive than

Somerville and Wulff. More importantly, however, the cases cited by SPR



                                         -18-
 Case 19-71492    Doc 92   Filed 09/29/20 Entered 09/29/20 12:15:54   Desc Main
                           Document      Page 19 of 20



involve creditors with no notice of the bankruptcy filing in time to file a claim

and provide no support for the situation here where the creditor, SPR, had

actual notice of the case filing in time to file a claim. The Court finds no

authority under Rule 3002(c)(6)(A) to extend the claims deadline and therefore

must decline to do so.



                               IV. Conclusion

    The result here is unfortunate. The Debtor had a duty to list all of his

creditors with their correct names and addresses so that his creditors would

receive the notice of his bankruptcy filing to which they were entitled. For

reasons that are not clear, the Debtor failed in that duty and listed SPR’s

address as that of the law firm of an attorney that had sent him a collection

letter ten months prior. The Debtor did not have the right to assume or

speculate about who SPR might hire when he filed bankruptcy and did not

even remotely give what he claimed was the “one, most effective, best possible”

notice of the case filing to SPR. In making this mistake, the Debtor put the

discharge of his guarantee of over $2 million to SPR in jeopardy. Had the

Debtor done what he was required to do and what he could have easily done,

the problems in this case would not have occurred.

      SPR did not receive proper, formal notice of the filing of this case. But

SPR did ultimately receive actual notice of the case filing, and it received that

actual notice in time to inquire and file a timely claim. Thus, based on all

relevant case law, the Motion to Allow Claim must be denied.



                                      -19-
 Case 19-71492   Doc 92   Filed 09/29/20 Entered 09/29/20 12:15:54   Desc Main
                          Document      Page 20 of 20



     This Opinion is to serve as Findings of Fact and Conclusions of Law

pursuant to Rule 7052 of the Rules of Bankruptcy Procedure.

     See written Order.

                                     ###




                                     -20-
